Citation Nr: 0630785	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tremors of the 
hands, to include as secondary to bipolar disorder and to 
residuals of a neck injury.  

4.  Entitlement to service connection for a right knee 
injury.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability (other than PTSD), to include 
anxiety and bipolar disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1968 until 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

It is noted that, in the February 2003 rating decision on 
appeal, the RO indicates that the veteran's right knee claim 
had been previously denied in 1975.  However, a review of the 
March 1975 rating action and subsequent rating determinations 
shows that, although the right knee was referenced in the 
1975 decision, only a left knee claim has been adjudicated 
previously.  

The issues of entitlement to service connection for tremors 
of the hands and a right knee injury, and whether new and 
material evidence has been received to reopen the veteran's 
psychiatric (other than PTSD), neck and left knee claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that any 
current heart disability is causally related to active duty.

2.  The competent evidence fails to establish a valid 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2002, August 2002 and January 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  Such notice did not inform 
the veteran as to the laws pertaining to disability 
evaluations or effective dates.  However, because the instant 
decision denies the veteran's service connection claims, no 
disability evaluation or effective date will be assigned.  As 
such, there can be no possibility of any prejudice to the 
veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the October 2003 Statement 
of the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims file are reports of VA and private post service 
treatment and examination.  In a VA Form 21-4142 received in 
July 2002, the veteran stated that he had received treatment 
at Midtown Mental Health Clinic between 1985 and 2000.  
However, in a September 2002 communication from Wishard 
Memorial Hospital (which Midtown Mental Health Clinic is a 
component of) it was noted that they had no records of 
treatment for the veteran.  

Further regarding the duty to assist, numerous lay statements 
from the veteran's friends and family are of record.  
Moreover, the claims file contains the veteran's own 
statements in support of his claim, to include testimony 
provided at an April 2005 hearing before the undersigned.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

The Board also notes that the veteran has not been provided a 
VA examination with respect to his claim of entitlement to 
service connection for a heart disability.  In this vein, the 
law holds that VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the service records fail to reveal any 
complaints or treatment for a heart disability.  Moreover, 
disability of the heart is not indicated in the post-service 
records until decades following discharge from active duty.  
For these reasons, an examination is not found to be 
necessary under 38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Service connection- PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Discussion

I.  Service connection- heart disability.

The veteran is claiming entitlement to service connection for 
a heart disability.  At the outset, the Board has considered 
whether presumptive service connection for chronic disease is 
warranted in the instant case.  Under 38 C.F.R. § 3.309(a), 
arteriosclerosis is regarded as a chronic disease.  However, 
in order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).   As the evidence of record fails to establish 
any clinical manifestations of a heart disability within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, 
records dated in 2001 from St. Francis Hospital indicated an 
abnormal echocardiogram.  Ultrasound studies showed inferior 
hypokinesis.  Such findings raised the question of prior 
myocardial damage.  

It does not appear that the record contains any definitive 
diagnosis of heart disease or similar disability.  However, 
based on the facts as detailed above, it is determined that 
the evidence is at least in equipoise as to the question of 
whether the veteran has a current heart disability.  As such, 
the Board will resolve doubt in the veteran's favor.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Based on the above, the first element of a service connection 
claim is deemed satisfied here.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.  

A review of the service medical records does not reflect any 
complaints or treatment relating to any heart condition.  
Separation examination in September 1969 was normal.  
Therefore, the service medical records do not show that a 
heart disability was incurred during active duty.  However, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current heart problems are causally related to 
active service, for the reasons discussed below.  

The post-service medical evidence does not demonstrate any 
findings indicative of a heart disability until 2001.  At 
that time, an abnormal echocardiogram was noted in treatment 
reports from St. Francis Hospital.  However, this is too 
remote from the veteran's separation in 1969 to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, no competent evidence of record 
causally relates any current heart disability to active duty.  
The veteran himself holds such a belief, but he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current heart disability was incurred in service or 
became manifest to a degree of 10 percent or more within one 
year of discharge from active duty.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Service connection- PTSD

The veteran is claiming entitlement to service connection for 
PTSD.  Again, in order to establish service connection for 
PTSD, the evidence of record must include a medical diagnosis 
of the condition in accordance with 38 C.F.R. § 4.125(a), a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

In the present case, the veteran's in-service stressors 
include a rocket attack that occurred while he was stationed 
at Red Beach Danang.  He discussed that attack in an October 
2002 communication and again referenced it at his April 2005 
hearing before the undersigned.  

The evidence of record verifies the in-service stressor 
detailed above.  Specifically, an in-service treatment record 
dated in February 1969 indicated that the veteran injured his 
right knee diving into a bunker during a rocket attack.  As 
this report was gleaned from the veteran during the course of 
medical treatment while on active duty, it is found to be 
highly probative.  Therefore, the claims folder contains 
credible supporting evidence that the claimed in-service 
stressor occurred, and this element of a PTSD claim has been 
satisfied.  

Verification of an in-service stressor does not, by itself, 
warrant a grant of service connection for PTSD.  There must 
also be a medical diagnosis of PTSD that conforms to 38 
C.F.R. § 4.125(a), as well as a competent opinion that such 
diagnosis is directly attributable to the in-service 
stressful event.  

Under 38 C.F.R. § 4.125(a), it is provided that the PTSD 
diagnosis must conform to 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  Under DSM-IV, PTSD involves exposure to a traumatic 
event, which is persistently reexperienced and in which there 
is persistent avoidance of stimuli associated with the trauma 
and persistent symptoms of increased arousal not present 
before the trauma.  DSM-IV, 309.81.  

In the present case, the evidence of record does not 
establish a diagnosis of PTSD which meets the criteria under 
DSM-IV.  In fact, a VA examiner in January 2003 was 
specifically asked to state whether there was a valid 
diagnosis of PTSD based on the veteran's verified stressor of 
an in-service rocket attack.  The examiner responded by 
offering his opinion that the veteran did not meet the 
criteria for a PTSD diagnosis.  Because such opinion was 
offered following a review of the claims file and after an 
objective evaluation of the veteran, it is found to be highly 
probative.  

The Board acknowledges a November 2003 VA discharge note 
which indicated a primary discharge diagnosis of bipolar 
disorder, manic phase, and a secondary diagnosis of PTSD.  
However, the secondary diagnosis is not probative because 
there is no indication that such PTSD is attributable to the 
verified in-service stressor.  Indeed, because the examiner 
did not review the claims file in rendering that diagnosis, 
and because the treatment records during that hospitalization 
from October 2003 until November 2003 fail to include the 
veteran's accounts of the verified in-service stressor, it 
cannot even be assumed that the examiner was aware of the 
rocket attack in service, much less that the PTSD diagnosis 
was based on such incident. 

The Board also acknowledges a diagnosis of "rule out PTSD, 
chronic," noted in a December 2003 psychiatry treatment 
plan.  However, this is not a probative diagnosis of PTSD, 
for the reasons detailed above.  Finally, July 2004 VA 
discharge summary noting a "history of PTSD" is also not 
probative, because it merely reflects the earlier 
insufficiently probative diagnoses previously discussed.

In sum, while one of the veteran's claimed in-service 
stressors has been satisfactorily verified here, the record 
fails to contain a valid diagnosis of PTSD.  Without such 
diagnosis, the claim must fail.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, the competent evidence fails to show a current 
diagnosis of PTSD 
that conforms to 38 C.F.R. § 4.125(a).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a heart disability is denied.

Service connection for PTSD is denied.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the evidence of record and finds that, 
with respect to the remaining claims, additional development 
is required to satisfy VA's obligations under the VCAA.  
Specifically, regarding the veteran's psychiatric (other than 
PTSD), neck and left knee claims, the RO previously denied 
these issues in a May 1998 rating decision.  As such, the 
issue on appeal is whether new and material evidence has been 
received to reopen the claims.  In this vein, the Board calls 
attention to Kent v. Nicholson, No. 04-181, which addresses 
notice requirements specific to new and material evidence 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

The VCAA notice provided to the veteran in the present case 
did not inform the veteran as to the definitions of new and 
material evidence and further failed to identify the basis of 
the prior final denial.  As such, the requirements set forth 
in Kent have not been met and additional notice is required 
to correct this deficiency.  

Regarding the veteran's claim of entitlement to service 
connection for tremors of the hands, the veteran contended in 
his July 2002 claim that such shaking was due to medication 
that he took for his bipolar disorder.  Moreover, at his 
April 2005 hearing before the undersigned he stated that his 
tremors were related to his claimed in-service neck injury.  
(Transcript "T," at 36.)  Because he contends that the 
tremors are secondary to the psychiatric and neck 
disabilities, the Board finds that the tremor claim is 
inextricably intertwined with those other claims.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Indeed, if, as a 
result of the remand ordered in this decision, the veteran's 
claims of service connection for a psychiatric disability or 
for residuals of a neck injury are granted, this would 
potentially enable a grant of service connection for tremors 
of the hands as secondary to those disabilities.  Therefore, 
adjudication of this claim will be held in abeyance until the 
development is completed as to the intertwined issues.

Finally, a remand is necessary with respect to the veteran's 
right knee claim.  As previously noted, the law holds that VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records show that 
the veteran injured his right knee during active service in 
February 1969.  Given this, and given a current diagnosis of 
degenerative changes in the right knee, the Board feels that 
38 U.S.C.A. §5103A(d)(2) requires an examination to explore 
the etiology of the current disability.


Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Kent v. Nicholson, No. 
04-181, Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the definitions of new 
and material evidence and identify the 
basis for the last prior final denial on 
each new and material evidence claim.  
Such notice should further explain the 
evidence and information necessary to 
substantiate the underlying service 
connection claims and inform the 
appellant of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  
He should further be provided notice that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of any right knee 
disability.  Any necessary tests should 
be conducted and all diagnoses should be 
noted.  The examiner should state whether 
it is at least as likely as not that the 
veteran's right knee arthritis, and any 
other right knee disability detected, is 
causally related to active service.  All 
opinions should be accompanied by clear 
rationale consistent with the evidence of 
record.  The claims folder should be 
available to the examiner in conjunction 
with the examination and the report 
should indicate that the file was in fact 
reviewed.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


